Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1,8 and 15 recite “determining, by the one or more processors, a presentation status for the sensitive data according to a participant’s characteristics, the dictionary, the decision tree and the display matrix;
There is insufficient antecedent basis for “the decision tree” prior to the limitation of “determining… a presentation status for the sensitive data”. 
Claims 3,10 and 17 recite “generating, by the one or more computer processors, a decision tree for a communication channel…wherein the decision tree comprises communication from a communication channel;
There is insufficient antecedent basis for “decision tree” prior to the limitation stated in Claims 3,10 and 17.
	Claim 3,10 and 17 also recites “generating the display matrix including display rules according to a participant’s characteristics and the decision tree.”
	There is insufficient antecedent basis for each of the forgoing elements in the claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,7-10,14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US20140150114) in view of Cheng (US20180293403).
	
Regarding Claims 1,8 and 15 Sinha discloses a computer implemented method for selectively presenting information, the method comprising: generating, by one or more computer processors, a dictionary, the dictionary comprising information categorized as sensitive according to a participant’s characteristics; (Paragraph [0024] E.N. Reports (which can be viewed as a dictionary as it contains categorized information) contain data fields which in turn includes data that may be sensitive depending on the context (i.e. personal information, accessibility etc.)



Sinha does not, but in related art, Cheng teaches: 
generating, by the one or more computer processors, a display matrix including display rules according to a participant’s characteristics; (Paragraph [0022] E.N. The smart masking system (which acts as a display matrix due to both having the ability to identify who and what has access to the shown sensitive information on a display) is able to automatically mask sensitive information (display rules) on the display based on the viewer’s characteristics (such as if they are a support team or if the webpage is used for educational purposes)).
detecting, by the one or more computer processors, sensitive data in a presentation stream according to the dictionary; (Paragraph [0031] The webpage (which acts as a presentation stream as it is viewed by a requestor/user) uses a user data acquisition module to determine if there is sensitive data (such as name, birthday, address etc. See Paragraph [0032] for more examples) on the webpage and require the user/business to authenticate before gaining access to the said sensitive information.)
determining, by the one or more computer processors, display coordinates for the sensitive data; (Paragraph [0037 lines 7-12] and Figure 3 E.N. By scanning the webpage, the precise location (display coordinates) of user data (which can be sensitive) that is displayed on the webpage is identified by the location identifying module.)
determining, by the one or more computer processors, a presentation status for the sensitive data according to a participant’s characteristics, the dictionary, the decision tree and the display matrix; (Paragraph [0046] E.N. The masking application is able to determine what data is considered sensitive (presentation status) using paths (which can be considered similar to decision tree as the module is making decision on what it sees as sensitive and non-sensitive information) as well as according to the user’s information (participant’s characteristics) and leveraging a collaborative central database (dictionary). The presentation status can also be determined using a smart masking system (which acts as a display matrix due to both having the ability to identify who and what has access to the shown sensitive information on a display), when a third party receives the webpage)
and masking, by the one or more computer processors, the presentation of the sensitive data according to the presentation status and the display coordinates. (Paragraph [0046] E.N. The masking module is able to mask sensitive user data at different precise locations (display coordinates) as well as using a masking application which is able to determine what data is considered sensitive before it is presented to other users.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinha to incorporate the teachings of Cheng because Sinha does not explicitly disclose generating a display matrix, detecting sensitive data, determine coordinates and masking sensitive information with the use of a dictionary, user characteristic, decision tree and display matrix which is taught by Cheng. Incorporating the teachings of Cheng to Sinha allows for a more complete method to detect and mask sensitive information using various different techniques. 

	Regarding Claim 15, Sinha discloses one or more computer processors; one or more computer readable storage device; and stored program instructions on the one or more computer readable storage device for execution by the one or more computer processors, the stored program instructions comprising: (Paragraph [0060 lines 1-5])

	Regarding Claim 2,9 and 16, Sinha in view of Cheng discloses the method of Claim 1, the computer program of Claim 8 and the computer system according to Claim 15. Sinha further discloses wherein the participant’s characteristics comprises participant work role. (Paragraph [0022] E.N. The report includes the employee profile which has the name, address, salary etc. of the user)

Regarding Claim 3,10 and 17 Sinha in view of Cheng discloses the method of Claim 1, the computer program of Claim 8 and the computer system according to Claim 15. Sinha further discloses generating, by the one or more computer processors, a decision tree for a communications channel according to the participant's behavior, wherein the decision tree comprises communications from a communications channel; (Paragraph [0042] E.N. The conditional parameter (which acts like a decision tree) receives various different information regarding the user such as user information, location (which can tie into user behavior depending on where the user is attempting to access information from) and uses the information received (communications) in turn for the display rule to obscure sensitive data.)
and generating the display matrix including display rules according to a participant's characteristics and the decision tree. (Paragraph [0047] E.N. Authentication information and conditional parameters are used by display rules to display or blur sensitive data.)

Regarding Claim 7 and 14 Sinha in view of Cheng discloses the method of Claim 1 and the computer program of Claim 8. Sinha does not, but in related art, Cheng teaches: wherein the participant's characteristics comprise a past presentation status for sensitive information. (Paragraph [0047 lines 6-11] E.N. The smart masking system is able to incorporate path remembering to automatically mask sensitive information. If a user was not authorized to see the sensitive information in the past, they will not be able to see it again due to path remembering which automatically masks the sensitive information.)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinha to incorporate the teachings of Cheng because Sinha does not explicitly disclose using past presentation status of a user when it comes to accessing sensitive information which is taught by Cheng. Incorporating the teachings of Cheng allows for the use of past user characteristics/behavior to access and view sensitive information.

Claim(s) 4-6,11-13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US20140150114) in view of Cheng (US20180293403) and in further view of Basson (US20170040002).
	Regarding Claim 4,11 and 18 Sinha in view of Cheng discloses the method of Claim 1, the computer program of Claim 8 and the computer system according to Claim 15. Sinha and Cheng do not, but in related art, Basson teaches: further comprising masking, by the one or more computer processors, audio content associated with the sensitive data according to the presentation status. (Paragraph [0066 lines 4-6] E.N. Audio content volume may be decreased (masked) based on the proximity of other users near the user device, the closer an unauthorized user is to the device, the greater the reduction of volume.)
	Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinha in view of Cheng to incorporate the teachings of Basson because Sinha and Cheng do not explicitly disclose masking sensitive audio content which is taught by Basson. Incorporating the teachings of Basson to Sinha and Cheng allows for the use of a audio masker which gives more security to the user from unauthorized listeners regarding to sensitive data/information. 

Regarding Claim 5,12 and 19 Sinha in view of Cheng discloses the method of Claim 1, the computer program of Claim 8 and the computer system according to Claim 15. Sinha and Cheng do not, but in related art, Basson teaches: wherein detecting sensitive information comprises scanning a file for keywords. (Paragraph [0045] E.N. The user is able to set up a list of blacklist keywords that can be used when scanning files to detect content that is sensitive)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinha in view of Cheng to incorporate the teachings of Basson because Sinha and Cheng do not explicitly disclose scanning a file for keywords to detect sensitive information which is taught by Basson. Incorporating the teachings of Basson to Sinha and Cheng allows for using keywords on files to determine the sensitivity of the file which in turn can then be used to either allow or deny viewing access to users.

Regarding Claim 6,13 and 20 Sinha in view of Cheng discloses the method of Claim 1, the computer program of Claim 8 and the computer system according to Claim 15. Sinha and Cheng do not, but in related art, Basson teaches: recording, by the one or more computer processors, a presentation wherein the recorded presentation comprises presentation status metadata for a participant. (Paragraph [0046] E.N. file names and metadata may be utilized in combinations with files as well as multimedia files (recording) to assign security restrictions (presentation status).)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sinha in view of Cheng to incorporate the teachings of Basson because Sinha and Cheng do not explicitly disclose using metadata on recorded files to assign restrictions to the viewer which is taught by Basson. Incorporating the teachings of Basson to Sinha and Cheng allows for the use of metadata to determine the sensitive contents of a file when viewed by a third party. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AAYUSH ARYAL whose telephone number is (571)272-2838. The examiner can normally be reached 8:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAYUSH ARYAL/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435